           Case 1:18-cv-00035-JM Document 99 Filed 06/10/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 BATESVILLE DIVISION

RONALD TUCKER                                                                    PLAINTIFF

V.                                     No. 1:18CV00035-JM

BRENDA BRIDGEMAN,
Director of Nursing, Grimes Unit                                               DEFENDANT


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 10th day of June, 2020.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
